Title: To John Adams from Benjamin Franklin, 22 February 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy, Feb. 22. 1781

I received the Letter your Excellency did me the honour of writing to me the 15th. Instant, respecting Bills presented to you for Acceptance, drawn by Congress in favour of N. Tracey for 10,000 £ Sterling, payable at 90 Days sight; and desiring to know if I can furnish Funds for the Payment.
I have lately made a fresh and strong Application for more Money. I have not yet received a positive Answer. I have, however, two of the Christian Graces, Faith and Hope: But my Faith is only that of which the Apostle speaks, the Evidence of Things not seen. For in Truth I do not see at present how so many Bills drawn at random on our Ministers in France, Spain and Holland, are to be paid; nor that any thing but omnipotent Necessity can excuse the Imprudence of it. Yet I think the Bills drawn upon us by the Congress ought at all Risques to be accepted. I shall accordingly use my best Endeavours to procure Money for their honourable Discharge against they become due, if you should not in the mean time be provided; And if those Endeavours fail, I shall be ready to break, run away, or go to Prison with you, as it shall please God.
Sir George Grand has return’d to me the Remainder of the Book of Promesses, sign’d by us, which his House had not an Opportunity of issuing. Perhaps the late Change of Affairs in that Country may open a Way for them. If on consulting him, you should be of that Opinion, I will send them to you.
Late Advices from Congress mention that Col. Laurens is coming over as Envoy extraordinary to this Court, and Col. Palfrey as Consul General. They may be expected every day.
I send enclos’d an Extract of a Letter from Mr. Bradford (relating to intercepted Bills) which may be of use if such should be presented to you.
With great Respect, I have the honour to be, Sir, Your most obedient & most humble Servant

B. Franklin

